DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments to the claims filed on November 4, 2020 have been fully considered.  The amendments are sufficient to overcome the 35 USC 112(d) rejection which is withdrawn.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on November 4, 2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
EXAMINER’S AMENDMENT
4.	Authorization for this examiner’s amendment was given in an interview with Shawn P. Foley on March 30, 2021.
The application has been amended as follows: 
Claims 9 and 10.	Replace all text with that of the corresponding claims in the email dated March 19, 2021

Claims 11-16.	Add these claims with the text as provided in email dated March 19, 2021.


REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:  the claimed products and processes of using products are novel and nonobvious over the prior art.  The point of novelty includes the specific Markush structure of Formula (I) in combination with the definition of the variables associated therewith.  The closest reference can be considered to be, for example, WO2013045516 which teaches 
    PNG
    media_image1.png
    130
    228
    media_image1.png
    Greyscale
.  The compounds neither anticipate nor make obvious the instant claims which require a triazole substitution to the rightmost phenyl ring.  Support for the claimed processes can be found in the instant specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SUN JAE YOO/           Primary Examiner, Art Unit 1626